       Case 2:18-cv-04665-SPL Document 70 Filed 10/01/19 Page 1 of 2




 1 COHEN DOWD QUIGLEY
     The Camelback Esplanade One
 2 2425 East Camelback Road, Suite 1100
     Phoenix, Arizona 85016
 3 Telephone 602•252•8400

 4 Daniel G. Dowd (012115)

 5 Email: ddowd@CDQLaw.com
   Rebecca van Doren (019379)
 6 Email: rvandoren@CDQLaw.com
   Lisa R. Papsin (034075)
 7 Email: lpapsin@CDQLaw.com
     Attorneys for Defendants
 8

 9

10
                            UNITED STATES DISTRICT COURT

11
                                     DISTRICT OF ARIZONA

12 Matthew F. Green,                                   Case No: 2:18-cv-04665-SPL
13
                        Plaintiff,
14                                                     STIPULATION TO DISMISSAL
     vs.                                               OF INTENTIONAL INFLICTION
15                                                     OF EMOTIONAL DISTRESS AND
16 The Arizona Board of Regents; the Arizona State     INJUNCTIVE RELIEF CLAIMS
     University Dean of Students; James Rund; Craig
17 Allen; O. Tafari Osayande; Melissa Samuelson;
   Becky Herbst; Lisa Hudson; Michael Mader; John
18                                                (Assigned to the Honorable Steven P.
   and Jane Does I-V; ABC Companies I-V; and
                                                  Logan)
19 Black and White Corporations and/or
   Partnerships I-V.
20

21
                        Defendants.

22

23         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate to the dismissal of
24 Plaintiff Matthew Green’s claims for intentional infliction of emotional distress (“IIED”)

25 (Count IV of the Second Amended Complaint (“SAC”)) and Plaintiff’s separate claim for

26 injunctive relief (Count VIII of the SAC). The dismissal of the IIED claim is with prejudice.

27

28
                          Case 2:18-cv-04665-SPL Document 70 Filed 10/01/19 Page 2 of 2




                      1       RESPECTFULLY SUBMITTED this 1st day of October, 2019.
                      2                                    COHEN DOWD QUIGLEY
                                                           The Camelback Esplanade One
                      3                                    2425 East Camelback Road, Suite 1100
                                                           Phoenix, Arizona 85016
                      4                                       Attorneys for Defendants
                      5                                    By:    /s/ Rebecca van Doren
                                                                  Daniel G. Dowd
                      6                                           Rebecca van Doren
                      7
                                                                  Lisa R. Papsin

                      8
                                                           THE HOGLE FIRM
                      9                                    1013 S. Stapley Drive
                                                           Mesa, Arizona 85204
COHEN DOWD QUIGLEY




                     10                                       Attorneys for Plaintiff
                     11                                    By:    /s/ Dana R. Hogle (with permission)   .
                     12
                                                                  Dana R. Hogle
                                                                  Nathan J. Hogle
                     13                                           J. Thomas Hogle
                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                              2
